Citation Nr: 0730293	
Decision Date: 09/26/07    Archive Date: 10/01/07

DOCKET NO.  05-14 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for residuals, left wrist fracture, currently 
evaluated as 10 percent disabling.

2.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Anthony Yim, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 18, 1972 to 
May 17, 1972.

This matter comes before the Board of Veteran's Appeals (BVA 
or Board) on appeal from an August 2003 (left wrist fracture) 
and a September 2004 (hepatitis C) rating decisions of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied the benefits sought on 
appeal.  The veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's residuals of a left wrist fracture do not 
include ankylosis or limitation of motion of individual 
digits.

3.  The veteran has not been shown to have hepatitis C that 
is causally or etiologically related to military service.


CONCLUSION OF LAW

1.  The criteria for an initial disability rating in excess 
of 10 percent for residuals, left wrist fracture have not 
been met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. § 4.71a, Diagnostic Code 5295 (2006).

2.  Hepatitis C was not incurred in active service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 
2002); 38 C.F.R. § 3.159(b) (2006); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The notice required 
must be provided to the claimant before the initial 
unfavorable decision on a claim for VA benefits, and it must 
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2006); Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).

These notice requirements apply to all five elements of a 
service connection claim:  veteran status; existence of a 
disability; a connection between the veteran's service and 
the disability; degree of disability; and the effective date 
of the disability.  See Dingess/Hartman, 19 Vet. App. 473 
(2006).  With regard to an application to reopen a claim 
which had been previously denied by a final decision, notice 
to the claimant must include an explanation of what 
constitutes new and material evidence to reopen the claim as 
determined by the evidence of record at the time of the 
previous final denial.  Kent v. Nicholson, 20 Vet. App. 1 
(2006).  Concerning a claim for an increased rating for a 
service-connected disability, only the last two elements 
noted above are relevant to the claim, i.e., degree of 
disability and the effective date of the disability, because 
in such cases service connection has already been 
established.  Finally, regarding an appeal of an initial 
disability rating or effective date assigned when service 
connection is granted, such appeals are generally considered 
to be "downstream" issues from the original grant of 
service connection.  Therefore, in response to a notice of 
disagreement initiating an appeal of such an issue, VA is 
required by statute to issue a statement of the case (SOC) 
informing the claimant of the laws and regulations pertaining 
to the issue and notifying him or her of the evidence used to 
render the determination.  38 U.S.C.A. § 7105(d).  Separate 
notice of VA's duty to assist the veteran and of the 
veteran's responsibilities in the development of his appeal 
involving such downstream issues is not required when the 
veteran was provided adequate notice following receipt of the 
original claim.  VAOPGCPREC 8-2003 (Dec. 22, 2003).  

For the request for an increase in the initial disability 
rating assigned for the veteran's residuals, left wrist 
fracture claim, the RO provided the veteran with notice 
originally in April 2003 for service connection and again in 
March 2005 for an increased rating prior to readjudication of 
the claim in April 2005.  For the service connection claim of 
hepatitis C, the RO provided the veteran with notice July 
2004, prior to the initial decision on the claim in September 
2004.  Therefore, the timing requirement of the notice as set 
forth in Pelegrini has been met and to decide the appeal 
would not be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the veteran in 
the notice letter about the information and evidence that is 
necessary to substantiate his claim for both service 
connection and increased rating.  Specifically, the July 2004 
letter stated, in relevant part, that in order to establish 
entitlement to the benefit that the veteran desired, the 
evidence must show that he was diagnosed with hepatitis C in 
service, or he had symptoms of hepatitis C in service or he 
was exposed to certain hepatitis C risk factors in service; 
that he was currently diagnosed with hepatitis C; and that a 
relationship existed between the veteran's current hepatitis 
C and the symptomatology that the veteran possessed in 
service.  For the veteran's residuals, left wrist fracture, 
the March 2005 letter stated that to the veteran must submit 
evidence to show that the service-connected condition has 
gotten worse.  Additionally, the April 2005 Statement of the 
Case (SOC) notified the veteran of the reasons for the denial 
of his request for both service connection and an increased 
rating and, in so doing, informed him of the evidence that 
was needed to substantiate his claim.  The rating decision 
and the SOC also provided the veteran with the schedular 
criteria used to evaluate his left wrist disorder.

In addition, the RO informed the veteran in the notice 
letters about the information and evidence that VA will seek 
to provide.  In particular, these letters notified the 
veteran that reasonable efforts would be made to help him 
obtain any further evidence necessary to support his claim.  
He was informed that VA would request all records held by 
Federal agencies, including service medical records, military 
records, and VA medical records not already in the VA's 
possession.  The veteran was also informed that a medical 
examination would be provided or that a medical opinion would 
be obtained if it was determined that such evidence was 
necessary to make a decision on his claim.

The RO also informed the veteran about the information and 
evidence that he was expected to provide.  Specifically, the 
letters notified the veteran that, in addition to the records 
already received, he must provide enough information about 
any further records so that they could be requested from the 
agency or person that has them.  In addition, the letters 
stated that it was the veteran's responsibility to ensure 
that VA receives all requested records that are not in the 
possession of a Federal department or agency.

In this case, the RO provided the veteran with notice 
regarding the evidence needed to substantiate his claim for 
service connection and an increased rating.  However, the 
notice letters sent in April 2003, July 2004, and March 2005 
did not specifically inform the veteran that a disability 
rating and an effective date for the award of benefits would 
be assigned if service connection is awarded because during 
the pendency of the appeal, judicial interpretation of the 
requirements of 38 U.S.C.A. § 5103(a) (West 2002) and 38 
C.F.R. § 3.159(b) (2006) had not yet made clear that notice 
applied to all five elements of a service connection claim.  
Nevertheless, for the reasons which follow, the Board 
concludes that VA cured any defect in the initial notice on 
these latter two elements before the case was transferred to 
the Board on appeal, and no prejudice to the veteran will 
result in proceeding with the issuance of a final decision.  
Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA 
cured failure to afford statutory notice to claimant prior to 
initial rating decision by issuing notification letter after 
decision and readjudicating claim and notifying claimant of 
such readjudication in the statement of the case).

Concerning the initial rating assigned for the left wrist, 
the Board notes that, when VA grants service connection for a 
disability, it assigns a disability rating for that 
disability and an effective date for service connection and 
the initial rating in the rating decision granting service 
connection.  VA then sends the veteran a copy of the rating 
decision with a notification letter informing him of its 
decision and his right to appeal.  

The RO then readjudicated the veteran's claim in a April 2005 
SOC.  The RO provided reasons for its decision, which 
included a discussion of the evidence on which the decision 
was based and informed the veteran of the specific rating 
criteria in the VA Schedule for Rating Disabilities - used to 
evaluate disorders.  In addition, the veteran's Notice of 
Disagreement of June 2004 only contests the assigned rating 
and not the effective date.  For the service connection 
claim, the Board concludes below that the appellant is not 
entitled to service connection for hepatitis C, and thus any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.

Thus, in this case, the Board concludes that any defect in 
the notification letters with regard to assignment of a 
disability rating and effective date for the service 
connection claim and an effective date for the initial rating 
claim were cured by subsequent notice to the veteran and 
readjudication of his claim in the rating decision and SOC.  
Prickett, 20 Vet. App. at 377-78.

Moreover, with respect to the content of the notice, the 
April 2005 SOC notified the veteran of the reasons for the 
denial of his request for service connection and increased 
rating and, in so doing, informed him of the evidence that 
was needed to substantiate his claim.  As noted, the SOC 
provided the veteran with the specific schedular criteria 
used to evaluate his service-connected residuals, left wrist 
fracture, namely Diagnostic Code 5215.

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (2006) (harmless error).  In addition to 
being notified in the rating decision and the SOC of the 
rating criteria pertaining to the veteran's service-connected 
disability rating, the veteran also was given ample 
opportunity to provide additional evidence or argument.  As 
noted above, because each of the four notice requirements has 
been fully satisfied in this case, any error in not providing 
a single notice to the veteran covering all the requirements 
is harmless error.  See Sanders v. Nicholson, 487 F.3d 
881 (Fed. Cir. 2007); Simmons v. Nicholson, 487 F.3d 892 
(Fed. Cir. 2007).

The Board also observes that the veteran has not been 
afforded a VA examination in connection with his claim for 
service connection for hepatitis C.  The law provides that an 
examination or medical opinion is considered necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but (1) contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability; (2) establishes that the veteran 
suffered an event, injury, or disease in service; and (3) 
indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service or with another service-connected disability. 38 
C.F.R. § 3.159(c)(4) (2006).

In this case, a VA examination is unnecessary to decide the 
claim for service connection for hepatitis C because such an 
examination would not provide any more information than is 
already associated with the claims file.  As will be 
explained below, the veteran has not been shown to have a 
disease, injury, or event in service to which hepatitis C 
could be related.  The record contains no probative evidence 
that demonstrates otherwise.  Therefore, because there is no 
event, injury, or disease in service to which a current 
disorder could be related, the Board finds that a VA 
examination is unnecessary. 38 C.F.R. § 3.159(c)(4)(i); cf. 
Duenas v. Principi, 18 Vet. App. 512, 517 (2004), citing 
Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 
F.3d 1334, 1355-57 (Fed.Cir. 2003) (noting that a medical 
examination conducted in connection with claim development 
could not aid in substantiating a claim when the record does 
not already contain evidence of an in service event, injury, 
or disease).

The Board concludes that VA has done everything reasonably 
possible to assist the veteran with his claims.  VA has 
assisted the veteran in developing evidence pertaining to his 
claim for an increased initial rating by providing him with a 
VA examination.  The veteran and his representative have not 
made the Board aware of any additional evidence that needs to 
be obtained prior to appellate review.  Thus, the Board finds 
that there is no indication that there is additional 
available evidence to substantiate the veteran's claims that 
has not been obtained and associated with the claims folder.  
As previously noted, VA has further assisted the veteran 
throughout the course of this appeal by providing him with a 
SOC that informed him of the laws and regulations relevant to 
his claims.  For these reasons, the Board concludes that VA 
has fulfilled the duty to assist the veteran in this case. 

Law and Analysis
 
I.  Increased rating for residuals, left wrist fracture

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations. 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.1 (2006).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria for that rating. 38 C.F.R. § 4.7 
(2006).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran. 38 C.F.R. §§ 
4.1, 4.2, 4.41 (2006).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present. 38 C.F.R. § 4.2 (2006); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the 
regulations require review of the recorded history of a 
disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).
 
However, there is a distinction between an appeal of an 
original or initial rating and a claim for an increased 
rating, and this distinction is important with regard to 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  For example, the rule 
articulated in Francisco v. Brown--that the present level of 
the veteran's disability is the primary concern in an claim 
for an increased rating and that past medical reports should 
not be given precedence over current medical findings--does 
not apply to the assignment of an initial rating for a 
disability when service connection is awarded for that 
disability.  Fenderson, 12 Vet. App at 126.  
 
Instead, where a veteran appeals the initial rating assigned 
for a disability, evidence contemporaneous with the claim and 
with the initial rating decision granting service connection 
would be most probative of the degree of disability existing 
at the time that the initial rating was assigned and should 
be the evidence "used to decide whether an original rating 
on appeal was erroneous...." Fenderson, 12 Vet. App. at 126.  
If later evidence indicates that the degree of disability 
increased or decreased following the assignment of the 
initial rating, "staged" ratings may be assigned for 
separate periods of time based on facts found.  Id.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage 
and the functional loss with respect to all of these 
elements.  In evaluating disabilities of the musculoskeletal 
system, it is necessary to consider, along with the schedular 
criteria, functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement, and weakness.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss 
may be due to absence of part, or all, of the necessary 
bones, joints and muscles, or associated innervation, or 
other pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled. 38 C.F.R. § 4.40 
(2006).  Pain on movement, swelling, deformity or atrophy of 
disuse as well as instability of station, disturbance of 
locomotion, interference with sitting, standing and weight 
bearing are relevant considerations for determination of 
joint disabilities.  38 C.F.R. § 4.45 (2006).  Painful, 
unstable, or malaligned joints, due to healed injury, are 
entitled to at least the minimal compensable rating for the 
joint.  38 C.F.R. § 4.59 (2006).

A July 2003 Board decision granted service connection for 
residuals, left wrist fracture and in August 2003, the RO 
assigned a 10 percent disability evaluation effective 
September 30, 1997.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to an initial evaluation in excess of 
10 percent for his residuals, left wrist fracture pursuant to 
38 C.F.R. § 4.71a, Diagnostic Codes 5215 (2006).  Under 
Diagnostic Code 5215, a 10 percent disability evaluation 
represents the maximum schedular rating available.  
Consequently, the veteran is not entitled to an increased 
evaluation under that Diagnostic Code.

Nevertheless, the Board has also considered whether an 
increased evaluation would be in order under other relevant 
diagnostic codes in the Rating Schedule.  The assignment of a 
particular diagnostic code is "completely dependent on the 
facts of a particular case."  Butts v. Brown, 5 Vet. App. 
532, 538 (1993).  One diagnostic code may be more appropriate 
than another based on such factors as an individual's 
relevant medical history, the current diagnosis, and 
demonstrated symptomatology.  See Pernorio v. Derwinski, 2 
Vet. App. 625, 629 (1992).  Thus, the Board has considered 
the propriety of assigning a higher, or separate, rating 
under another diagnostic code.  See Tedeschi v. Brown, 7 Vet. 
App. 411, 414 (1995).

While the Board has considered whether a higher initial 
evaluation would be in order under other relevant diagnostic 
codes, the Board finds that the criteria for a rating in 
excess of 10 percent for residuals, left writs fracture, are 
not met under other diagnostic codes.  See 38 C.F.R. § 
4.71(a), Diagnostic Codes 5214, 5216-5230 (2006).  Diagnostic 
Codes 5214 and 5216-5227 require a finding of ankylosis.  
However, a March 2005 VA exam did not reveal any ankylosis 
present.  Diagnostic Codes 5228-5229 require limitation of 
motion of individual digits.  The March 2005 VA exam did not 
reveal any limitation of motion of the veteran's individual 
digits.  Finally, the Board observes that a 10 percent and 0 
percent disability evaluation represents the maximum 
schedular evaluation provided under Diagnostic Codes 5229 and 
5230, respectively.  

Therefore, the Board finds that the veteran is not entitled 
to a higher initial evaluation under Diagnostic Codes 5214, 
5216-5230 (2006).  Accordingly, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for a higher initial evaluation for residuals, left wrist 
fracture.

The Board has also considered the provisions of 38 C.F.R. 
§§ 4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an 
increased evaluation for the veteran's residuals of a left 
wrist fracture is not warranted on the basis of functional 
loss due to pain or weakness in this case, as the veteran's 
symptoms are supported by pathology consistent with the 
assigned initial rating, and no higher.  In this regard, the 
Board observes that the veteran has complained of pain in his 
left wrist on numerous occasions.  However, the effect of the 
pain in the veteran's left wrist is contemplated in the 
currently assigned 10 percent initial evaluation.  The 
veteran's complaints do not, when viewed in conjunction with 
the medical evidence, tend to establish weakened movement, 
excess fatigability, or incoordination to the degree that 
would warrant an increased evaluation.  Therefore, the Board 
finds that the preponderance of the evidence is against an 
increase in the initial compensable evaluation for the 
veteran's residuals, left wrist fracture.

In reaching this decision, the potential application of 
various provisions of Title 38 Code of Federal Regulations 
have been considered, whether or not they were raised by the 
veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In 
particular, the Board has considered the provisions of 
38 C.F.R. § 3.321(b)(1) (2006).  In this case, however, there 
has been no showing that the veteran's service-connected 
residuals,  left wrist fracture have caused marked 
interference with employment beyond that contemplated by the 
schedule for rating disabilities, necessitated frequent 
periods of hospitalization, or otherwise renders impractical 
the application of the regular schedular standards utilized 
to evaluate the severity of his disability.  In the absence 
of such factors, the Board finds that the requirements for an 
extraschedular evaluation for the veteran's service-connected 
residuals, left writs fracture under the provisions of 
38 C.F.R. § 3.321(b)(1) (2006) have not been met.  Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218 (1995). 

II.  Service connection for hepatitis C

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2006).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2006).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to service connection for hepatitis 
C.  The Board initially notes that the veteran was diagnosed 
with hepatitis C in July 2002.  Outpatient treatment records 
from Veterans Affairs' Medical Center (VAMC) Leavenworth, 
Kansas also support the fact that the veteran was diagnosed 
and was treated for hepatitis C.

The veteran's service medical records are negative for any 
complaints, treatment, or diagnosis of hepatitis C, and there 
is no evidence that the veteran was exposed to a recognized 
risk factor for hepatitis C infection.  Moreover, the medical 
evidence of record shows that the veteran was not diagnosed 
with hepatitis C until October 2002, many decades following 
his separation from service.  Therefore, the Board finds that 
hepatitis C did not manifest during his period of service or 
for many years thereafter.

With regard to the decades-long evidentiary gap in this case 
between active service and the earliest complaints of 
hepatitis C, the Board notes that this absence of evidence 
constitutes negative evidence tending to disprove the claim 
that the veteran had an injury or disease in service which 
resulted in chronic disability or persistent symptoms 
thereafter. See Forshey v. West, 12 Vet. App. 71, 74 (1998), 
aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. 
Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); see also 38 C.F.R. § 3.102 
(2006) (noting that reasonable doubt exists because of an 
approximate balance of positive and "negative" evidence).  
Thus, the lack of any objective evidence of continuing 
complaints, symptoms, or findings for many decades between 
the period of active duty and the first complaints or 
symptoms of hepatitis C is itself evidence which tends to 
show that hepatitis C did not have an onset in service or for 
many years thereafter.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection.  
Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000) (holding that the absence of medical records during 
combat conditions does not establish absence of disability 
and thus suggesting that the absence of medical evidence may 
establish the absence of disability in other circumstances).  
Thus, when appropriate, the Board may consider the absence of 
evidence when engaging in a fact finding role. See Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).

In addition to the lack of evidence showing that hepatitis C 
manifested during service or within close proximity thereto, 
the medical evidence of record does not link any current 
diagnosis of hepatitis C to the veteran's military service.  
As noted above, the record shows that there were no 
complaints, treatment, or diagnosis of hepatitis C in service 
or for decades following the veteran's separation from 
service, nor is there any evidence of recognized risk factor 
for hepatitis C infection in service.  As such, there is no 
injury, disease, or event in service to which the veteran's 
current diagnosis of hepatitis C could be related.  

The Board notes that in July 2004, the veteran was sent a 
questionnaire entitled "Risk Factors for Hepatitis" that 
the veteran never returned.  The Board also notes that in 
December 2002, VAMC Leavenworth Infectious Disease outpatient 
treatment records indicate that the veteran gave a history of 
intravenous drug use since 1971, as well as multiple sexual 
partners.  Also in the claims file is an October 2004 letter 
submitted by a private dentist.  The dentist wrote that to 
the best of his knowledge and records, the veteran did not 
have a blood transfusion during his oral surgery in 1998 or 
any other date.  However, the letter also states that the 
veteran has only been a patient since 1989.

In light of all the evidence considered, the Board finds that 
the preponderance of the evidence is against service 
connection for hepatitis C.  Because the preponderance of the 
evidence is against the veteran's claim, the benefit of the 
doubt provision does not apply.  Accordingly, the Board 
concludes that service connection for hepatitis C is not 
warranted.  Although the veteran contends that he currently 
has hepatitis C because of his military service, the veteran 
is not a medical professional, and therefore his beliefs and 
statements about medical matters do not constitute competent 
evidence on matters of medical etiology or diagnosis and 
absent a professional medical opinion linking a current 
disorder to service, service connection cannot be granted.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).




ORDER

An increased initial disability rating for residuals, left 
wrist fracture is denied.

Service connection for hepatitis C is denied.




____________________________________________
THOMAS D. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


